Citation Nr: 0013233	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-05 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUES

Entitlement to reimbursement for unauthorized medical 
expenses during the veteran's hospitalization at a private 
medical facility from November to December 1993.

(The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in a separate decision 
under the same docket number.)







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  He died in December 1993.  The appellant's 
status as the veteran's widow has been established.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Medical Center (hereafter VAMC) in Denver, Colorado.  The 
Board in June 1997 and March 1998 remanded the case.  


The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  At the time of the veteran's death in December 1993, 
service connection had been granted for anxiety neurosis 
which had been rated as 50 percent disabling on a schedular 
basis since 1980.

2.  From November 19, 1993 to December 3, 1993, the date of 
his death, the veteran was hospitalized at Parkview Episcopal 
Medical Center (Parkview facility) for a left hip fracture 
and complications from physical illness that led to his 
death.

3.  The veteran's hospitalization from November to December 
1993 at the Parkview facility was not related to a service-
connected disability.


CONCLUSION OF LAW

The claim for reimbursement of unauthorized medical expenses 
is denied as a matter of law.  38 U.S.C.A. §§ 1728, 5107, 
7304 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that at the time of the veteran's admission 
to the Parkview facility on November 19, 1993, his only 
service-connected disability was anxiety neurosis, which had 
been rated as 50 percent disabling.  The RO in November 1992 
denied a claim for increase and there was no appeal of the 
determination pending at his death.

The record received from the veteran's personal physician 
shows that on November 19, 1993 the appellant called and 
reported that the veteran had fallen off the porch and was 
unable to get out of a chair.  The clinical record entry 
indicates the physician encouraged her to take the veteran to 
the emergency room to be evaluated.

The record received from the veteran's personal physician 
shows the appellant in November 1993 asked for a letter in 
order to get help from VA stating that the veteran was in a 
coma and that his anxiety and depression caused this.  The 
record indicates it was explained to her that it is 
impossible to prove but that, in essence, a review of all 
information VA had could be used to demonstrate progression 
of his disease due to depression and anxiety.  






The record of the veteran's admission to the Parkview 
facility on November 19, 1993 shows that a psychiatric 
disorder was not listed among the admitting diagnoses.  The 
final summary noted that he succumbed to multiple medical 
complications. 

The extensive inpatient record shows that the veteran was 
walking down stairs when he lost his balance, fell three 
steps and landed on the left hip.  The emergency department 
report indicated that he had tripped and fallen.  The history 
noted that the incident requiring his admission was not 
reported until about eight hours after it had occurred.  The 
emergency department record noted the onset of the left hip 
complaint had been at 6:30 in the morning, that the doctor 
was notified at 13:45, and that the veteran was evaluated 
shortly thereafter.  The record shows that his personal 
physician admitted him. 

The death certificate shows that the veteran died at Parkview 
Hospital in December 1993.  The immediate cause of death was 
certified as acute and chronic renal failure, secondary to 
diabetes and hypertension and as consequence of congestive 
heart failure secondary to ischemia.  Left hip fracture was 
listed as another significant but unrelated condition 
contributing to death.




The veteran's personal physician wrote to an insurance 
carrier in March 1994 regarding the veteran's death.  The 
physician reported that the veteran had multiple medical 
complications including renal failure, insulin dependent 
diabetes and congestive heart failure.  The underlying cause 
of death, the initiating event for the cascade that led to 
death, was actually the left hip fracture and the resulting 
complications. 

VA records include a November 23, 1993 report of contact 
showing information regarding the veteran's admission to the 
Parkview facility.  It was noted that he was as rated 50 
percent for a service-connected neurosis, and that he was to 
be transferred when a bed was available.  

Record show the VAMC initially reviewed the claim for 
reimbursement in 1994.  The VAMC found the claim could not be 
approved because hospitalization was not required because of 
a service-connected disability and that VA facilities were 
readily available.  Further review of the claim in March 1996 
and July 1996 upheld the initial decision noting that the 
veteran was not service-connected for a hip fracture, and it 
was not believed to be adjunct to his service-connected 
neurosis.  

At a hearing in April 1996 at the VAMC, the appellant 
testified in support of her belief that the hip fracture was 
related to the veteran's service-connected disability (T 9-
10), and therefore she should be reimbursed for expenses.  
She read into the record a portion of his personal 
physician's record (T 6).  Her contentions in Board hearing 
testimony in 1997 complimented her earlier presentation (T 2 
et seq.). 


Criteria

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: (a) For veterans with service 
connected disabilities. Care or services not previously 
authorized were rendered to a veteran in need of such care or 
services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; 

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and (b) In a medical 
emergency. 

Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and (c) When Federal facilities 
are unavailable. VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C. A. 
§§ 1724, 1728, 7304; 38 C.F.R. § 17.120.

Claims for payment or reimbursement of the expenses of 
medical care or services not previously authorized must be 
filed within the following time limits: 

(a) A claim must be filed within 2 years after the date the 
care or services were rendered (and in the case of continuous 
care, payment will not be made for any part of the care 
rendered more than 2 years prior to filing claim), or 

(b) In the case of care or services rendered prior to a VA 
adjudication allowing service-connection: (1) The claim must 
be filed within 2 years of the date the veteran was notified 
by VA of the allowance of the award of service-connection.  
(2) VA payment may be made for care related to the service-
connected disability received only within a 2-year period 
prior to the date the veteran filed the original or reopened 
claim which resulted in the award of service-connection but 
never prior to the effective date of the award of service-
connection within that 2-year period.  (3) VA payment will 
never be made for any care received beyond this 2-year period 
whether service connected or not.  38 C.F.R. § 17.126.




The date of filing any claim for payment or reimbursement of 
the expenses of medical care and services not previously 
authorized shall be the postmark date of a formal claim, or 
the date of any preceding telephone call, telegram, or other 
communication constituting an informal claim.  38 C.F.R. 
§ 17.127.

A claim for payment or reimbursement of services not 
previously authorized may be filed by the veteran who 
received the services (or his/her guardian) or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the veteran who paid for 
the services.  38 C.F.R. § 17.123.


Analysis

The claimant argues, in essence, that VA should assume the 
treatment during the veteran's last hospitalization for 
reasons indicated previously.  The determinative issue here 
is one of basic eligibility criteria, not the least of which 
in this case is the threshold element of an adjudicated 
service-connected disability implicated in the 
hospitalization.  38 U.S.C.A. §§ 1728; 38 C.F.R. § 17.120.  
This element and the other elements of medical emergency and 
feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539 
(1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Argo v. 
Derwinski, 2 Vet. App. 509, 510 (1992).  The applicable 
regulations remain essentially unchanged substantively from 
the version in effect at the time the claim was initially 
adjudicated.



The Board does not doubt the sincerity of the appellant's 
belief that she should be eligible for reimbursement of the 
medical expenses at issue and the Board is not unsympathetic 
to her argument.  As shown in the precedent decisions, it is 
well established that all of the essential elements must be 
met before reimbursement for unauthorized medical expenses 
may be granted.  The claim for reimbursement of unauthorized 
medical expenses available under chapter 17, title 38, United 
States Code requires a favorable determination regarding the 
qualifying basis.  

The VAMC decision focused on the essential element of 
service-connected disability.  The element of establishing a 
service-connected basis for the hospitalization is critical 
and would apply to all treatment coincident with the 
admission.  

Again, the record, viewed objectively, would not appear to 
support a favorable determination of this critical element of 
service-connected disability.  For example, the veteran has 
been adjudicated 50 percent disabled from anxiety neurosis.  
The disability is not implicated in the injury that required 
hospital admission in late November 1993.  The left hip 
disorder was not an adjudicated service-connected disability 
and the anxiety disorder was not rated as a permanent and 
total disability.  38 C.F.R. § 3.340.  





Based upon the foregoing, the Board finds that the 
determination as to the qualifying basis for reimbursement in 
this instance is unfavorable since the requisite elements for 
eligibility to qualify for this benefit are not met.  The 
appellant has not established basic eligibility criteria.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The decision of the VAMC to deny the appellant's claim can be 
sustained in view of the record.  The basic eligibility 
element of a service-connected disability controls.  The VA 
was informed of the veteran's admission to the Parkview 
facility and his transfer to VA was intended but not 
completed because complicating medical factors arose.  It was 
noted that he was rated only 50 percent for a service-
connected psychiatric disability that was not a factor in his 
admission.

The appellant has not cited any legal authority, statute, 
regulation or United States Court of Appeals for Veterans 
Claims (Court) case which would permit a grant of 
unauthorized medical expenses in her case.  Hence, the law 
controls, and not the facts.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (a claim should be denied where there is 
no entitlement under the law).  

The Board notes the VAMC complied with due process in issuing 
notice, a statement of the case and a supplemental statement 
of the case and affording the appellant a hearing.



ORDER

The appellant not having submitted a legally sufficient claim 
of entitlement to reimbursement of unauthorized medical 
expenses during the veteran's hospitalization at a private 
medical facility from November to December 1993, the appeal 
is denied as a matter of law.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

